DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

2.	Applicant’s election of Species I (figures 1A, 1B, an embodiment 1), claim 1 readable thereon, in the reply filed on 02/18/2021 is acknowledged. Claims 2-10 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention there being no allowable generic or linking claim. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Claims 1-10 are now pending in the application.

Drawings

3.	The drawings are objected to under 37 CFR 1.84(h)(3) because Figure 1A improperly (unclear) shows “a first input capacitor disposed on the second wiring conductor” as claimed in claim 1, only part of the first input capacitor disposed on the second wiring conductor, but another part (grounded part) is not dispose on the second wiring conductor. Based on the specification, (Specification, page 7, line 25 and page 8, lines 1-6): “First input capacitor 41 includes first and second electrodes, the first electrode is connected to second wiring conductor 22, and the second electrode is grounded.”
 Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 

Claim Rejections - 35 USC § 112

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, line 12: limitations “a first input capacitor disposed on the second wiring conductor” are unclear and confusing because only part of the first input capacitor disposed on the second wiring conductor, but another part (grounded part) is not dispose on the second wiring conductor. Based on the specification, (Specification, page 7, line 25 and page 8, lines 1-6): “First input capacitor 41 includes first and second electrodes, the first electrode is connected to second wiring conductor 22, and the second electrode is grounded.”



Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Tresness 
(US 2012/0039010) hereinafter Tresness in view of Admitted by Applicant Prior Art (Admission), hereinafter AAPA.

Regarding claim 1: Tresness discloses in figs. 19-21 a filter (500, 507) including a printed circuit board (PCB) (502) [0062] having at least two wiring layers (504), the filter comprising: an input terminal (508a) that is a conductor inserted in a mounting hole (518, 520) from a front surface (502a) to a rear surface (502b) of the multilayer PCB [0095]; a first conductor (504a, 534) having an end connected to the input terminal (508a) on the rear surface (502b) of the PCB (502); a first via (518)  that extends from another end of the first conductor (504a, 534) to the front surface (502a) of the PCB (502); a second conductor (530) having an end connected to the first via (518) on the front surface (502a) of the PCB; and a first input capacitor (C0, C1) disposed on the second conductor (530), wherein the filter (507) includes inductors (the plated through 
AAPA discloses in the  “Background of the invention” section, at the time the invention was made, that it was old and well-known to use the multilayer printed circuit board PCB (300) includes wiring conductor 305, 307,308, parasitic inductors in vias (314 to 316), the inner layer wiring conductor (306), and vias (317 to 319) (Specification, page 2, lines 5-17). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Tresness the filter includes multilayer printed circuit board (PCB), wiring conductor and the parasitic inductors being included in the input terminal and the first via, as taught by AAPA in order to provide stable filter electrical circuit.

Conclusion 

6. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 2017/0086289,	US 2006/0274472,	US 2017/0231085.
Applicants are directed to consider additional pertinent prior are included on the Noticeof References Cited (PTOL- 892) attached herewith. 



7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURIY SEMENENKO whose telephone number is (571)272-6106. The examiner can normally be reached on Monday-Friday from
 7:00 AM to 4:00 PM. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/YURIY SEMENENKO/           Primary Examiner, Art Unit 2848